DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagai (United States Patent Application Publication No. US 2018/0286742 A1, hereinafter “Nagai”).
In reference to claim 1, Nagai discloses a device which meets the claim.  Fig. 1-6 of Nagai disclose a semiconductor memory structure which comprises a semiconductor substrate (100) comprising a first active region (102) and a chop region (200).  A source/drain region (122) is disposed in the first active region (102).  An isolation structure (201) is disposed in the chop region (200).  A first gate structure (PG1, PG2, 210) extends at least across the isolation structure (201) in the chop region (200).  The first gate structure comprises a first gate electrode layer (PG1, PG2) and a first gate lining layer (210) on the first gate electrode layer (PG1, PG2).  An upper surface of the first gate lining layer (210) is lower than a bottom surface of the source/drain region (122).
With regard to claim 2, there is a second gate structure (BWL2, BWL3, 210) extending across the first active region (102).  The second gate structure comprises a second gate electrode layer (BWL2, BWL3) and a second gate lining layer (210) on the second gate electrode layer (BWL2, BWL3).  An upper surface of the second gate lining layer (210) is higher than a bottom surface of the source/drain region (122).  The source/drain region (122) is disposed between the first gate structure (PG1, PG2, 210) and the second gate structure (BWL2, BWL3, 210).
In reference to claim 4, the upper surface of the second lining layer (210) is lower than the upper surface of the second gate electrode layer (BWL2, BWL3). 
With regard to claim 8, the first gate lining layer (210) is connected to an interface of the isolation structure (201).
Allowable Subject Matter
Claims 9-14 are allowed.  Claims 15-20 were allowed in the previous Office action.
Claims 3 and 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: in the examiner’s opinion, it would not be obvious to implement a semiconductor memory structure with a chop region and a first active region in a semiconductor substrate such that the first active region has a source/drain region, the chop region has an isolation structure with a first gate structure with a first gate electrode layer and a first gate lining layer extending across it, the first active region has a second gate structure with a second gate electrode layer and a second gate lining layer extending across it in combination with the suggested depths/heights of the surfaces of the first and second gate lining layers relative to the source/drain in the first active region the second gate electrode as that described by the applicant in claims 3 and 5.  In the examiner’s opinion, it would also not be obvious to implement a semiconductor memory structure with a gate structure having a gate lining layer embedded in a semiconductor substrate in combination with specific relative differences in depth/height between surfaces of the gate lining layer and a source/drain in the active region as that described by the applicant in claim 9.

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVA Y MONTALVO/Supervisory Patent Examiner, Art Unit 2817                                                                                                                                                                                                        

/KEVIN QUINTO/Examiner, Art Unit 2817